 



Exhibit 10.1
(MERRILL LYNCH LOGO) [d30755d3075501.gif]
CONSENT AGREEMENT
     Consent Agreement (this “Consent”), dated as of November 22, 2005 among
MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC. (“MLBFS”), COLLEGIATE PACIFIC
INC. (the “Customer”), KESSLERS TEAM SPORTS, INC. (“Kessler”), TOMARK SPORTS
INC. (“Tomark”), DIXIE SPORTING GOODS CO., INC. (“Dixie”), CMS OF CENTRAL
FLORIDA, INC. (“CMS”), and SALKELD & SONS, INC. (“Salkeld”, and together with
Kessler, Tomark, Dixie and CMS, the “Guarantors”; and individually, a
“Guarantor”). Customer and the Guarantors are collectively referred to herein as
the “Credit Parties”; and individually as a “Credit Party”.
RECITALS
     Customer and MLBFS are parties to a WCMA Loan and Security Agreement
No. 586-07067 dated December 16, 2003, as amended and/or extended from time to
time (as so amended and/or extended, the “Loan Agreement”). Customer has
requested that MLBFS consent to the proposed activity and/or transactions set
forth herein in Section 2 of this Consent under the caption “Limited Consent”,
and MLBFS has agreed to do so, all upon the terms and subject to the conditions
set forth herein.
     Accordingly, in consideration of the mutual covenants and agreements
contained in this Consent and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Credit Parties and
MLBFS hereby agree as follows:
     1 Defined Terms. Capitalized terms used but not defined in this Consent
(including, without limitation, in the recital clauses of this Consent) shall
have the respective meanings assigned to those terms in the Loan Agreement.
     2. Limited Consents.
          (a) From and after the Consent Effective Date, but subject to the
conditions set forth in Section 3 below, MLBFS hereby:
     (i) consents to the purchase by Customer of additional shares of the common
stock, $0.01 par value per share (the “Common Stock”), of Sport Supply Group,
Inc. (“SSG”) (the “Additional Shares” the Additional Shares shall be in addition
to the shares of Common Stock to be acquired, if any, in connection with the
proposed merger of SSG with and into Customer, or, if the Reverse Merger
Election (as defined in Section 2.2 of the Merger Agreement (as hereinafter
defined)) shall have been elected, the merger of CP Merger Sub, Inc. (the
“Merger Sub”), a Delaware corporation and a wholly-owned subsidiary of Customer,
with and Into SSG, pursuant to which the Company intends to acquire all of the
outstanding shares of Common Stock of SSG that it shall not own on the closing
date of the Merger, for the merger consideration and otherwise upon the terms
and conditions set forth in the Agreement and Plan of Merger dated as of
September 7, 2005 by and among Customer, the Merger Sub and SSG (the Agreement
and Plan of Merger, together with all schedules and exhibits thereto, in each
case as in effect on the date of this Consent (without regard to any Consents,
modifications, waivers or supplements thereto), collectively, the “Merger
Agreement”), provided, that the purchase price per Additional Share shall not be
greater than $6,74;
     (ii) subject to the proviso contained in Section 2(a)(1), consents to the
use of not more than $15,000,000 of the proceeds of WCMA Loans to acquire the
Additional Shares; and

 



--------------------------------------------------------------------------------



 



     (ii) agrees that the actions contemplated by Sections 2(a)(i) and (ii)
above shall not constitute an Event of Default under the Loan Documents.
          (b) Reference is made to Section 3.3(h) of the Loan Agreement (Fixed
Charge Coverage). MLBFS hereby consents and agrees that, solely for the
calculation of the Fixed Charge Coverage for the fiscal quarter ending
December 31, 2005 (but not for any other quarter or period), (i) to the extent
that the Merger Agreement shall be terminated and Customer shall incur
out-of-pocket costs and expenses in connection with such termination (the
“Merger Termination Costs”), and (ii) the Merger Termination Costs are deducted
in the calculation for such fiscal quarter of “income before interest (including
payments in the nature of interest under capital leases), taxes, depreciation,
amortization, and other non-cash charges” in clause (a) of Section 3.3(h),
Customer may, notwithstanding the provisions of clause (a) of Section 3.3(h),
add back to such calculation the amount of the Merger Termination Costs so
deducted; provided, that the aggregate amount of the Merger Termination Costs
added back to such calculation shall not exceed $750,000.
          (c) The Credit Parties acknowledge and agree that the consents
contained in Sections 2(a) and (b) shall not be deemed to be or constitute a
consent to any future action or inaction on the part of Customer or any other
Credit Party that might result in a Default or Event of Default, and, except as
expressly provided in Sections 2(a) and (b), shall not constitute a waiver of
any covenant, term or provision in the Loan Agreement or the other Loan
Documents, or hinder, restrict or otherwise modify the rights and remedies of
MLBFS following the occurrence of any present or future Default or Event of
Default under the Loan Agreement or any other Loan Document.
     3. Effective Date of Consent and Consent.
          (a) This Consent shall become effective (the “Consent Effective Date”)
when, and only when, each of the following conditions precedent have been
fulfilled to the satisfaction of MLBFS in its sole discretion: (i) Customer,
MLBFS and each other Credit Party shall have executed and delivered to each
other a fully executed counterpart of this Consent, and (ii) all legal and other
matters incident to the execution, delivery and performance of this Consent, the
documents and instruments contemplated hereby, and the transactions contemplated
hereby, including, without limitation, under Regulation U and the other
regulations of the Board of Governors of the Federal Reserve System, shall be
satisfactory in form and substance to MLBFS, and the Credit Parties shall have
executed and delivered such documents, certificates, agreements, certificates,
consents and confirmations in connection with the foregoing as MLBFS shall
reasonably request. The Credit Parties also covenant and agree that each will
promptly deliver to MLBFS and its counsel a copy of any and all other documents,
certificates, agreements, certificates, consents and confirmations in connection
with the acquisition of the Additional Shares, or relating thereto, all of which
shall be subject to review and approval by MLBFS.
          (b) The Credit Parties acknowledge and agree that failure to comply
with any of the conditions set forth in Section 3 shall constitute an immediate
Event of Default under the Loan Documents, without the necessity of notice or
any other event of any kind or nature, and the effectiveness of the consent
contained in Section 3 shall be void and of no further force or effect.
     4. Representations and Warranties. In order to induce MLBFS to enter into
this Consent, Customer and the other Credit Parties each hereby represents and
warrants to MLBFS that:
          (a) (i) the recital clauses set forth in this Consent are true,
complete and correct in all respects and (ii) after giving effect to the
consents set forth in Section 2, all representations and warranties contained in
the Loan Agreements and the other Loan Documents are true and correct in all
respects on the date hereof and are hereby considered to be remade as of the
date hereof, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct as of such specific date, (iii) the execution and delivery
by Customer and the other Credit Parties of this Consent does not and will not,
by the passage of time, the giving of notice or otherwise: (A) require the
approval of any governmental authority or any other Person, or

-2-



--------------------------------------------------------------------------------



 



violate any applicable law relating to such Credit Party or (B) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Credit Party, or any Indenture, agreement or other instrument to which
such Credit Party is a party or by which it or any of its properties may be
bound, (C) as of the date hereof and as of the Consent Effective Date, no
Default or Event of Default has occurred and is continuing, nor will any exist
immediately after giving effect to this Consent or after the consummation of the
acquisition of the Additional Shares or the transactions contemplated thereby,
and (D) the execution, delivery and performance by the Credit Parties of this
Consent Agreement have been duly authorized by all necessary corporate and other
action.
          (b) the acquisition by Customer of the shares of Common Stock it owns
on the date hereof, the Additional Shares, and the shares of Common Stock it
proposes to acquire pursuant to the Merger Agreement, if any (collectively, the
“Owned Shares”), (i) did not and does not require the consent, approval,
qualification or authorization of, or registration, designation, declaration or
filing with, any governmental authority or any other Person (other than those
items listed on Exhibit A to this Consent), including, without limitation,
schedules and filings by Customer, any other Credit Party or, to the best of
Customer’s knowledge, any other party to any such acquisition or proposed
acquisition of the Owned Shares under Sections 13 and/or 16 under the Securities
Exchange Act of 1934, as amended, or filings or submissions under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, or violate any
applicable law relating to such Credit Party, (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any
Credit Party, or any indenture, agreement or other instrument to which such
Credit Party is a party or by which it or any of its properties may be bound,
and (iii) have been duly authorized by all necessary corporate and other action.
     5. Ratification and Enforceability of Loan Documents. By executing this
Consent, each of the Credit Parties hereby (a) ratifies, confirms and approves
the Loan Agreement and each of the other Loan Documents, each of which shall
remain in full force and effect in accordance with their respective terms, and
(b) represents and warrants that the Loan Agreement and Loan Document each
constitutes the valid and legally binding obligation of the Credit Parties, as
the case may be, enforceable in accordance with its terms. In addition, and
without limiting the generality of the foregoing, by executing this Consent, the
Guarantors each expressly consent to this Consent and acknowledge and agree that
(x) the term “Obligations” under its unconditional guaranty and security
agreement and any other Loan Document in favor of or with MLBFS extends to and
includes the Obligations of Customer under the Loan Agreement and the Loan
Documents, and (y) the activity or transactions contemplated by this Consent
shall not in any way affect the validity or enforceability of any such Loan
Document, or reduce, impair or discharge the obligations or collateral of such
Person.
     6. Certain Acknowledgments and Agreements by Customer.
          (a) To induce MLBFS to agree to the terms of this Consent, the Credit
Parties each represents and warrants that as of the date of its execution of
this Consent, there are no claims or offsets against, or rights of recoupment
with respect to, or defenses or counterclaims to its obligations (including,
without limitation, “Obligations”) under, the Loan Documents and, in accordance
therewith, the Credit Parties each hereby waives any and all such claims,
offsets, rights of recoupment, defenses or counterclaims, whether known or
unknown, arising prior to the date of this Consent, and releases and discharges
MLBFS and its officers, directors, employees, agents, stockholders, affiliates
and attorneys (collectively, the “Released Parties”) from any and all
obligations, indebtedness, liabilities, claims, rights, causes of action or
demands whatsoever, whether known or unknown, suspected or unsuspected, in law
or equity, which the Credit Parties, or any of them, ever had or now has against
any Released Party arising prior to the date hereof and from, arising out of, or
relating to the Loan Documents.
     7. Miscellaneous.
          (a) Any provision of this Consent held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Consent and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

-3-



--------------------------------------------------------------------------------



 



          (b) THIS CONSENT AND ALL OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW OR ANY OTHER LAWS THAT
WOULD MAKE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF ILLINOIS
APPLICABLE HERETO.
          (c) Except as expressly herein modified, the terms and conditions of
the Loan Agreement and the other Loan Documents shall remain in full force and
effect.
          (d) This Consent is binding upon and shall inure to the benefit of the
Credit Parties and their respective successors and assigns, except that none of
the Credit Parties may assign or transfer this Consent or any of their
respective rights or obligations hereunder without the prior written consent of
MLBFS.
          (e) This Consent may be executed in two or more counterparts, each of
which when so executed shall be deemed to be an original, but all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed an original
signature hereto.
          (f) The headings and captions used in this Consent are for convenience
only and shall not affect the interpretation of this Consent.
(signatures appear on next page)

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Customer, MLBFS and the Guarantors have signed this
Consent as of the date first above written.

                  COLLEGIATE PACIFIC INC.    
 
           
 
  By:   /s/ Adam Blumenfeld    
 
                Print Name: Adam Blumenfeld         Print Title: President    
 
                MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.
 
           
 
  By:   /s/ Brian Tally    
 
                Print Name: Brian Tally         Print Title: Vice President    

GUARANTORS:
KESSLERS TEAM SPORTS, INC.

         
By:
  /s/ Adam Blumenfeld    
 
        Print Name: Adam Blumenfeld     Print Title: President    
 
        TOMARK SPORTS INC.    
 
       
By:
  /s/ Adam Blumenfeld    
 
        Print Name: Adam Blumenfeld     Print Title: President    
 
        DIXIE SPORTING GOODS CO., INC.
 
       
By:
  /s/ Adam Blumenfeld    
 
        Print Name: Adam Blumenfeld     Print Title: President    
 
        CMS OF CENTRAL FLORIDA, INC.
 
       
By:
  /s/ Adam Blumenfeld    
 
        Print Name: Adam Blumenfeld     Print Title: President    

(signatures continued on next page)

-5-



--------------------------------------------------------------------------------



 



SALKELD & SONS, INC.

         
By:
  /s/ Adam Blumenfeld    
 
        Print Name: Adam Blumenfeld     Print Title: President    

-6-



--------------------------------------------------------------------------------



 



Exhibit A
Consents, Approvals, Filings
     Customer will be required to file with the Securities and Exchange
Commission a Current Report on Form 8-K pursuant to the Securities Exchange Act
of 1934, as amended, with regard to the matters set forth in Section 2 of the
Consent.

-7-